Name: Commission Regulation (EEC) No 2298/92 of 4 August 1992 suspending the period of application of the arrangements on the supplementary trade mechanism to imports of common wheat and barley into Portugal during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 8 . 92 Official Journal of the European Communities No L 221 /41 COMMISSION REGULATION (EEC) No 2298/92 of 4 August 1992 suspending the period of application of the arrangements on the supplementary trade mechanism to imports of common wheat and barley into Portugal during the 1992/93 marketing year Whereas the Portuguese common wheat and barley production from the 1992/93 marketing year may be considered sold ; whereas, under these circumstances, imports of common wheat and barley into Portugal should not continue to be subject to the supplementary trade mechanism ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supple ­ mentary trade mechanism during the second stage of Portuguese accession ('), as last amended by Regulation (EEC) No 831 /92 (2), and in particular Article 1 thereof, Whereas Regulation (EEC) No 3659/90 provides that the supplementary trade mechanism is to apply during the second stage in accordance with the conditions laid down in Article 250, 251 and 252 of the Act of Accession ; whereas, in the case of the products covered by CN codes 1001 90 99, 1003 00 90 and 1005 90 00, that mechanism is to apply during periods which are sensitive as regards the marketing of Portuguese production ; whereas those periods must be determined for each of the cereals in question taking account of the period of harvest ; Whereas Commission Regulation (EEC) No 1351 /92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism to imports of cereals into Portugal during the 1992/93 marketing year (3) provides for that mechanism to apply to imports of barley and common wheat into Portugal during the period 1 June to 30 November ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 of Regulation (EEC) No 1351 /92, the application of the supplementary trade mechanism is suspended for imports of common wheat and barley into Portugal. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 27 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 38. (2) OJ No L 88, 3 . 4. 1992, p . 14. 0 OJ No L 145, 27. 5. 1992, p. 47.